Citation Nr: 0727057	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
schizophrenic reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1951 until 
December 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In the present case, the Board denied entitlement to service 
connection for hypertension in an April 2006 decision.  The 
veteran submitted a motion for reconsideration in June 2006.  
That motion was initially denied by the Board in an October 
2006 communication.  However, that same correspondence noted 
that the veteran was unable to attend hearings before a 
Veterans Law Judge in October 2005 and February 2006.  On 
each occasion he provided an explanation for his inability to 
appear and requested another hearing.  Based on those 
circumstances, the Board's October 2006 correspondence 
directed that the veteran's file be returned to the RO to be 
placed on the Board's travel hearing docket.  This was 
accomplished and a hearing was conducted before the 
undersigned in January 2007.  At a pre-hearing conference it 
was indicated that the prior April 2006 Board denial would be 
vacated, since additional efforts should have been undertaken 
at that time to schedule another hearing.  The order to 
vacate has been issued in a separate decision.  


REMAND

At his January 2007 hearing before the undersigned, the 
veteran expressed that he was claiming entitlement to service 
connection for hypertension on a secondary basis.  The RO has 
not yet had the opportunity to adjudicate the appeal on this 
basis.  
Therefore, it would be prejudicial for the Board to proceed 
with appellate review at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  Moreover, the component of the 
claim relating to direct service connection is inextricably 
intertwined with the secondary service connection claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Indeed, 
such is necessary in order to avoid piecemeal adjudication of 
these issues with common parameters.  See, e.g., Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to 
service connection, to include on a 
secondary basis, and consider all evidence 
received since issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
				
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



